DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed September 5, 2022, have been submitted for consideration by the Office.  They have been placed in the application file and the information referred to therein has been considered.

Allowable Subject Matter
Claims 2-5 and 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with a wiring member, comprising: an assembled wire made up of a plurality of wire-like transmission members which are bundled, wherein the assembled wire comprises a twisted wire made up of the plurality of wire-like transmission members which are stranded; a base member having a main surface, wherein at least one of the plurality of wire-like transmission members is fixed on the main surface of the base member so as to fix the assembled wire to the base member; and a base side fixing part defined by a portion of the at least one of the plurality of wire-like transmission members that is fixed on and in contact with the main surface of base member, wherein, in the base side fixing part, the portion of the at least one of the plurality of wire-like transmission members that is in contact with the base member is deformed more than the base member, and the base side fixing part is an ultrasonic welding part (claim 1).  The above stated claim limitations are not taught or suggested by the prior art of record and therefore claims 2-5 and 8-12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed July 29, 2022, have been fully considered and they are persuasive.  Specifically, the applicant’s argument that “Considering the above, Applicant respectfully submits that the Trine, alone or in any properly reasoned combination, fail to disclose a wiring member, comprising: an assembled wire made up of a plurality of wire-like transmission members which are bundled, wherein the assembled wire comprises a twisted wire made up of the plurality of wire-like transmission members which are stranded; a base member having a main surface, wherein at least one of the plurality of wire-like transmission members is fixed on the main surface of the base member so as to fix the assembled wire to the base member; and a base side fixing part defined by a portion of the at least one of the plurality of wire-like transmission members that is fixed on and in contact with the main surface of base member, wherein, in the base side fixing part, the portion of the at least one of the plurality of wire-like transmission members that is in contact with the base member is deformed more than the base member, and the base side fixing part is an ultrasonic welding part, as recited in claim 2" is persuasive and therefore claims 2-5 and 8-12 have been allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
September 5, 2022